ORDER
The Disciplinary Review Board having filed a report with the Court on May 8, 1995, recommending that ADELE M. STALCUP of PENNS GROVE, who was admitted to the bar of the State in 1980, be reprimanded for violation of RPC 1.1(a) and RPC 1.4(a) and (b) for failure to perfect an appeal and failure to so inform her client, and for violation of RPC 1.16(d), for failure to withdraw from the representation of her client, and good cause appearing;
It is ORDERED that ADELE M. STALCUP is hereby reprimanded; and it is further
ORDERED that respondent refund the sum of $750 to Solomon and Mary Milburn for costs advanced on the appeal that respondent failed to pursue, the payment to be made within thirty days after the filing date of this Order; and it is further
*623ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.